



COURT OF APPEAL FOR ONTARIO

CITATION: St. Lewis v. Rancourt, 2013 ONCA 701

DATE: 20131115

DOCKET: C56905

Hoy A.C.J.O., Sharpe and Blair JJ.A.

BETWEEN

Joanne St. Lewis

Plaintiff (Respondent)

and

Denis Rancourt

Defendant (Appellant)

Denis Rancourt, appearing in person

Richard Dearden, for the plaintiff (respondent) Joanne St.
    Lewis

Peter Doody, for the University of Ottawa

Heard:  November 8, 2013

On appeal from the order of Justice Robert J. Smith of
    the Superior Court of Justice, dated March 13, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals the March 13, 2013 order of Smith J., dismissing
    the appellants motion to stay or dismiss the respondent, Joanne St. Lewis defamation
    order against him on the basis that it was the product of maintenance and
    champerty.  We are not persuaded that any of the several grounds he advances
    has merit.  We see no error of law on the part of the motion judge in
    concluding on the ample evidence before him that the respondents employers
    decision to fund the litigation did not amount to maintenance or champerty. 
    Nor did the respondents unilateral decision to donate a portion of any
    punitive damages she might receive to a scholarship at the employer university
    make out maintenance or champerty.  Moreover, the underlying findings of fact
    made by the motion judge were reasonably supported by the record.

[2]

As to the appellants bias or appearance of bias submission, it in our
    view has no merit.  It was fully considered by Annis J. and rejected.  We agree
    with that decision and, in any event, that decision is not open to challenge in
    this court.

[3]

The appellant also argued in his factum that the motion judge had not
    given him adequate time to make his submissions.  We reject this argument.  The
    time allocated was clearly announced and reasonable.

[4]

This appeal is accordingly dismissed.  The appellant shall pay the
    respondent, Ms. St. Lewis, costs in the amount of $20,000, all inclusive, and
    pay the respondent university costs in the amount of $15,000, all inclusive.


